

115 S1297 IS: To make title VII of the Foreign Intelligence Surveillance Act of 1978 permanent, and for other purposes.
U.S. Senate
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1297IN THE SENATE OF THE UNITED STATESJune 6, 2017Mr. Cotton (for himself, Mr. Burr, Mr. Risch, Mr. Rubio, Ms. Collins, Mr. Blunt, Mr. Lankford, Mr. Cornyn, Mr. McCain, Mr. Tillis, Mr. Roberts, Mr. Graham, Mr. Thune, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make title VII of the Foreign Intelligence Surveillance Act of 1978 permanent, and for other
			 purposes.
	
		1.Repeal of sunset of title VII of the Foreign Intelligence Surveillance Act of 1978
 (a)RepealSection 403 of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is amended by striking subsection (b).
 (b)Conforming amendmentSection 404 of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended by striking subsection (b).
			